UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-6552


MEKIEL MITCHELL,

                  Petitioner – Appellant,

             v.

COLIE RUSHTON, Warden of McCormick Correctional Institution;
HENRY MCMASTER, Attorney General of the State of South
Carolina,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:06-cv-00054-TLW)


Submitted:    February 11, 2009             Decided:   February 24, 2009


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Dewey Elliott; John Christopher Mills, Columbia, South
Carolina, for Appellant.   Donald John Zelenka, Deputy Assistant
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mekiel Mitchell seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                          The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.             28 U.S.C. § 2253(c)(1) (2006).

A    certificate    of     appealability      will    not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)    (2006).        A    prisoner      satisfies      this

standard   by    demonstrating     that     reasonable      jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                      Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 483-84 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).         We have independently reviewed the record and

conclude   that    Mitchell     has   not    made    the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and   argument     would    not    aid   the   decisional

process.

                                                                         DISMISSED



                                       2